DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/572,046 filed on 09/16/2019 have been examined.
The amendment filed on 12/18/2020 has been entered and fully considered.
Claims 7, 14-15 and 20 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendments and/or arguments with respect to claims 7, 14, and 20 have been fully considered and are persuasive. The previous claim objections to claims 7, 14, and 20 have been withdrawn.
In regards to rejection under Double Patenting: Applicant’s amendments and/or arguments with respect to the Double Patenting rejections have been fully considered and are persuasive. The previous rejections under Double Patenting have been withdrawn.
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and/or arguments with respect to claims 15-17 and 19-20 
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and/or arguments with respect to claims 1-14 and 18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-14 and 18 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662